Citation Nr: 1412776	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-08 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to educational assistance at the maximum rate under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Buffalo Education Center dated in February 2010, which awarded the Veteran Chapter 33 educational assistance at the 60 percent level. 


FINDINGS OF FACT

1.  The Veteran had nearly 15 months of active duty as a reservist after September 10, 2001, from June 2004 to September 2005, pursuant to 10 U.S.C. § 12302.  

2.  He was not discharged from active duty due to physical disability.

3.  His discharge from the reserves in October 2009 was due to service-connected disability, but he was not on active duty at the time.


CONCLUSION OF LAW

The criteria for educational assistance at the maximum rate under the Post 9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West Supp. 2013); 38 C.F.R. § 20.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA does not apply to educational assistance claims, including the Post-9/11 GI Bill, which have separate notification and assistance requirements, as set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  See 38 C.F.R. § 21.9510 (2013).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA, and, by analogy, the comparable educational assistance provisions, do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim; thus, any deficiency of notice or of the duty to assist constitutes harmless error.  

The Veteran contends that he is entitled to Chapter 33 benefits at the rate of 100 percent, rather than 60 percent.  He states that he was discharged from service due to service-connected disability.  

The Veteran joined the U. S. Army Reserves in 2003, and served on a period of active duty for training from July 2003 to November 2003, at which time he was separated due to "completion of required active service."  Military records show that in May 2004, he was ordered to active duty for a period beginning in June 2004.  The Veteran sustained a line of duty injury in June 2005, while stationed in Iraq, when he twisted his left knee while playing basketball.  He was retained on active duty for medical retention processing so that medical care and treatment could be completed.  In September 2005, he was notified that he was released from active duty, "not by reason of physical disability," and assigned to his reserve unit.  

The Veteran's DD Form 214 verified that he served on active duty from June 2004 to September 2005, pursuant to 10 U.S.C. § 12302.  The narrative reason for separation was "completion of required active service."  Subsequently, he participated in periods of ACDUTRA and INACDUTRA.  His last verified period of ACDUTRA was in June 2008.  Later, a physical evaluation board (PEB) found that he was medically unacceptable due to left knee osteoarthritis, and in October 2009, he received a disability discharge from the reserves with severance pay, due to his service-connected left knee disability.  

In February 2010, the Veteran was awarded educational assistance benefits under the Post-9/11 GI Bill program at the 60 percent level.  He contends that he is entitled to benefits at the maximum, i.e., 100 percent, level.  

In general, the amount of educational assistance payable under the Post-9/11 GI Bill is based on the aggregate length of creditable active duty after September 11, 2001.  38 C.F.R. § 21.9640(a).  The percentage of the maximum rate payable ranges from 40 percent for at least 90 days of active duty service, to 100 percent for at least 36 months.  Id.  The Veteran had almost 15 months of qualifying active duty service, which entitles him to 60 percent of the maximum rate (i.e., at least 12 months but less than 18 months of active duty).  Id.  

However, if a Veteran is discharged due to service-connected disability after at least 30 continuous dates of active duty service, the Veteran will be entitled to the maximum rate of payments.  Id.  The Veteran contends that he was discharged due to service-connected disability, and he had more than 30 days of active duty service; therefore, he believes he should be entitled to benefits at the maximum rate.  He states that the regulation does not specify that the discharge must immediately follow the 30 days of active duty service.  

The rates of payment based on aggregate length of creditable active duty service after September 10, 2001, are set forth in chart form, and, as such, briefly stated; as pertinent here:  "at least 30 continuous days (must be discharged due to service-connected disability)" entitles the individual to the maximum rate.  

The relevant statutory authority, which is the primary source of the law, clarifies the more cryptic statement in the regulation.  The law provides, provides, first, that individuals entitled to the maximum amount of Post-9/11 GI Bill benefits must meet the qualifications establishing basic eligibility.  38 U.S.C.A. § 3313(c)(1).  Specifically, the individual must meet the criteria of paragraph (1), (2), or (9) of section 3311(b).  Id.

The individuals covered are those with 36 months of aggregate active duty; the child of a person who dies in line of duty; and, as pertinent here:  
An individual who-
(A) commencing on or after September 11, 2001, serves at least 30 continuous days on active duty in the Armed Forces; and 
(B) after completion of service described in subparagraph (A), is discharged or released from active duty in the Armed Forces for a service-connected disability.  38 U.S.C.A. § 3311(b)(2).

In contrast, the conditions for eligibility based on length of service alone require that after the specified length of active duty, the individual must continue on active duty, or be discharged or released from active duty under a number of specified circumstances.  These include a discharge from active duty in the Armed Forces with an honorable discharge, or a release from active duty, characterized as honorable, in the Armed Forces for further service in a reserve component of the Armed Forces.  38 U.S.C.A. § 3311(c).  This latter caveat, discharge from active duty for further service in the reserves, is notably absent in the section for entitlement based on 30 days or more of service followed by discharge due to service-connected disability.  

Thus, it is clear that the statute authorizes entitlement to the maximum rate for individuals with 30 days or more of continuous active duty only if the individual is discharged or released from active duty for a service-connected disability, and that this means discharge from the Armed Forces, and not discharge from active duty into the reserve component.  

"Active duty," as defined for Chapter 33 purposes, includes full-time duty in the Armed Forces, other than active duty for training, by members of the regular components of the Armed Forces, and "(B) In the case of members of the reserve components of the Armed Forces, service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10 or section 712 of title 14."  38 U.S.C.A. § 3301(1).  The Veteran's active service from June 2004 to September 2005 qualifies as "active duty" under (B).  However, although the Veteran sustained a service-connected injury during that service, he was not discharged from that period of active duty due to that, or any other, service-connected disability.  

Conversely, his disability discharge was from the reserve component of the Armed Forces, and he was not on active duty at the time.  The law is clear that for the maximum rate based on the Veteran's length of active duty, he would have to have been discharged from active duty service for a service-connected disability.  

The statutory scheme provides for the rate of payment of educational assistance to be based on the length of service.  A limited exception was carved out for situations where a disability incurred in service prevents the Veteran from completing a longer period of service.  Such is not the case where a Veteran is discharged back to his reserve unit, despite the presence of a service-connected disability which does not, at that time, preclude his retention in the military.  

Accordingly, based on the evidence of record and the Veteran's contentions and testimony, there is no legal basis on which the appellant's claim for a higher rate of payment can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

Entitlement to educational assistance at the maximum rate under Chapter 33, Title 38, United States Code, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


